Citation Nr: 9903753	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that the veteran canceled his personal 
hearing scheduled for August 1998.  


REMAND

The veteran seeks to reopen his claim for service connection 
for an acquired psychiatric disorder, originally denied by 
the RO in October 1956.  In a November 1997 statement, the 
veteran indicated that he had been treated at Akron State 
Hospital in Cleveland, Ohio, at Dayton State Hospital, and at 
the VA medical facility in Huntington, West Virginia.  The 
veteran apparently provided releases of information for each 
facility.  

A review of the claims folder revealed that the referenced VA 
medical records were already of record.  The RO received a 
statement from Twin Valley Psychiatric System, Dayton Campus, 
indicating that medical records are destroyed 10 years after 
a person is discharged.  

The request for information sent to Akron State Hospital was 
returned for having an insufficient address.  The release of 
information contained in the request showed only "Akron 
State Hospital," with "Dayton, Ohio" written beneath it in 
a different color ink.  It is unclear whether the city was 
provided by the veteran or by some other individual.  
According to the veteran's statement, the hospital in 
question is in Cleveland.  It is a generally known fact that 
in recent years, with the advent of managed health-care 
programs, health-care facilities have been purchased and 
renamed.  That could be the situation in this case.
 
Although it is the responsibility of any person filing a 
claim for a benefit administered by VA to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded, VA shall assist a claimant 
in developing the facts pertinent to his or her claim.  This 
requirement to provide assistance shall not be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence.  38 C.F.R. § 3.159(a) (1998).  
See 38 C.F.R. § 5107(a) (West 1991).  However, in some 
instances, the duty to assist may attach when a veteran seeks 
to reopen a claim.  See Counts v. Brown, 6 Vet. App. 473 
(1994) (duty to assist may be triggered although veteran has 
not produced new and material evidence if statements indicate 
pertinent records may exist); Gobber v. Derwinski, 2 Vet. 
App. 470 (1992) (duty to assist is limited to documents which 
are by description facially relevant and material to the 
veteran's claim).  

In this case, if the RO was going to attempt to obtain 
records from Akron State Hospital, it should have returned 
the release of information to the veteran to obtain as 
complete an address as possible.  Moreover, when the records 
request was returned, the RO should have informed the veteran 
so that he could provide additional information or attempt to 
obtain the records on his own.  The undersigned finds that a 
remand is necessary to insure all reasonable efforts have 
made to obtain the evidence mentioned by the veteran. 

The Board notes that, in a recent case, the Court of Appeals 
for the Federal Circuit overruled the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  Upon 
readjudication of the veteran's claim, the RO should utilize 
the standard set forth in the regulation only.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and ask that he complete a 
release of information with the complete 
address for Akron State Hospital.  The RO 
should inform the veteran that, although 
VA is assisting him in developing facts 
pertinent to his claim, it is ultimately 
his responsibility to submit evidence in 
support of his claim.   

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted or secured to 
reopen the veteran's claim of entitlement 
to service connection for an acquired 
psychiatric disorder, considering Hodge 
v. West, as well as all other pertinent 
laws, regulations, and cases.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
No action is required of the veteran until further notice.  
The veteran is free to submit additional information if 
desired.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 5 -


